Dear Judge Terrell:
This office is in receipt of your request for an opinion of the Attorney General. Your question as I appreciate it is as follows:
  1. Whether the court can issue a blanket order requiring the costs associated with the issuance of a warrant to be paid directly to the marshal or municipal police department following the execution of said warrant.
Louisiana Code of Criminal Procedure Article 887 provides the answer for the question you have raised. The language of the article clearly states that a defendant is not liable for any costs unless convicted. La.C.Cr.P. Art. 887(A).
The order sought to be issued by the court requires the collection of warrant costs "on every warrant executed." The court order would effectively hold the defendant liable for warrant costs even if acquitted. Such an order thereby conflicts with the language of Art. 887
requiring a conviction for assessment of costs.
Furthermore, La.C.Cr.P. Art. 887(B) expressly provides that a defendant shall not be required to pay any costs in advance. This prohibition is based on the premise that each "defendant is entitled to the benefit of processes that are necessary for his defense." La.C.Cr.P. Art. 887, Comment (c).
A defendant can not be required to pay the costs associated with the execution of a warrant at the time of its issuance because at this time there has been no adjudication of guilt. *Page 2 
Finally, La.C.Cr.P. Art. 887(H) states that "[a]n itemized statement of expenses shall be prepared and submitted for review and assessment by the court at the time of sentencing." In addition to requiring a conviction before a defendant can be held liable for warrant costs, this article requires a case by case assessment of the expenses associated with a particular defendant.
Therefore, it is the opinion of this office that Louisiana Code of Criminal Procedure Article 887 prohibits the court from issuing such an order. It is hoped that this opinion fully answers your question. If this office might be of any further assistance, please do not hesitate to contact us.
  Very truly yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________________  MARTY L. WHITE Assistant Attorney General
  MLW/ja/jy